              Case 2:18-mj-00152-EFB Document 293 Filed 01/28/21 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Associate Director
   REBECCA A. HACISKI
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                                 IN THE UNITED STATES DISTRICT COURT
15
                                    EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION                   CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ
                                                        REQUEST FOR EXTENSION OF TIME IN WHICH
19                                                      TO FILE SUPPLEMENTAL BRIEF
20

21

22

23
            The United States respectfully requests 21 days, until February 17, 2021, to file a supplemental
24
     brief responsive to Ameen’s most recent filing (CR 289). This request is based in part on the work
25
     responsibilities of undersigned counsel, which include a Ninth Circuit argument in United States v.
26
     Prasad, 19-10454, scheduled for February 9, 2021; a hearing in Stoll v. Cowan, 1:20-cv-666 BAM,
27

28 scheduled for February 12, 2021; and a multi-day evidentiary hearing in the Northern District of
                                                        1
             Case 2:18-mj-00152-EFB Document 293 Filed 01/28/21 Page 2 of 2

 1 California commencing on February 19, 2021.

 2          The United States anticipates that a 21-day response period will enable the United States to
 3
     respond to Ameen’s Third Supplemental Brief without need for any additional request for time.
 4

 5

 6
         Dated: January 28, 2021                               McGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                         By: /s/ Audrey B. Hemesath
 9                                                           AUDREY B. HEMESATH
                                                             HEIKO P. COPPOLA
10                                                           Assistant United States Attorneys
11                                                             CHRISTOPHER J. SMITH
                                                               Associate Director
12
                                                               REBECCA A. HACISKI
13                                                             Trial Attorney
                                                               Office of International Affairs
14

15

16

17                                           [PROPOSED] ORDER
18          The United States is granted until February 17, 2021 to file a supplemental brief.
19

20
     Dated: January 28, 2021.
21                                                               ____________________________________
                                                                 Hon. EDMUND F. BRENNAN
22                                                               UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                         2
